Case 4:20-cv-00029-MFU-RSB Document 61 Filed 05/12/21 Page 1of3 Pageid#: 210

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

ELDRIDGE ROOSEVELT MEEKS, III,

Plaintiff,
Vv. Civil Action No. 4:20-ev-00029
THE CITY OF DANVILLE

and

JACOB AMOS, LARRY DWAYNE LAND,
JOHN PULLEY, JONATHAN EPPS,
TODD HAWKINS AND WILLIAM SHIVELY,

in their individual capacities,
and

JOHN DOES 1 - 10,

Defendants.

DEFENDANTS’ CERTIFICATE OF SERVICE OF
SUPPLEMENTAL EXPERT
DISCLOSURE

James A. L, Daniel, the undersigned, hereby certifies that he served counsel for the

Plaintiff with Rule 26(a)(2)(B) and Rule 35 supplemental disclosure with regard to Robert S.

Brown, Jr., M.D. on this 12" day of May, 2021.

Danie., MepLEY & Kirpy, PC.
LAW OFFICES
POST OFFICE BOX 720
DANVILLE, VIRGINIA 24543
Case 4:20-cv-00029-MFU-RSB Document 61 Filed 05/12/21 Page 2 o0f3 Pageid#: 211

CITY OF DANVILLE
JACOB AMOS

LARRY DWAYNE LAND
JOHN PULLEY
JONATHAN EPPS

TODD HAWKINS
WILLIAM SHIVELY

and

JOHN DOES 1-10

By Counsel

Counsel:

‘si James A. LE. Daniel

James A. L. Daniel, Esq. (VSB No. 03881) -
Martha White Medley, Esq. (VSB No. 21171)
Michael A. Nicholas, Esq. (VSB No. 80749)
Panagiotis C. Kostopanagiotis, Esq. (VSB No. 94215)
Katerina S. Holland, Esq. (VSB No. 91073)
DANIEL, MEDLEY & KIRBY, P.C.

110 North Union Street

P, O. Box 720

Danville, VA 24543-0720

(434) 792-3911 Telephone

(434) 793-5724 Facsimile
jdaniel@dmklawfirm.com
mmedley@dmklawfirm.com
mnicholas@dmklawfirm.com

pek@dmklawfirm.com

kholland@dmklawfirm.com
Counsel for Defendants

DanrieEL, Meo.tey & Kirpy, PC,
LAW OFFICES
POST OFFICE BOX T20
DANVILLE, VIRGINIA 24548
Case 4:20-cv-00029-MFU-RSB Document 61 Filed 05/12/21 Page 3o0f3 Pageid#: 212

CERTIFICATE OF COUNSEL
I hereby certify that on this 12th day of May, 2021, I electronically filed the foregoing
Defendants’ Certificate of Service of Supplemental Expert Disclosure with the Clerk of Court using
the CM/ECF system which will send notification of such filing to counsel for Plaintiff, M. Paul

Valois, Esq., James River Legal Associates, 7601 Timberlake Road, Lynchburg, Virginia 24502.

/s/ James A. L. Daniel

Danre., Mepiey & Kirpy, BC.
LAW OFFICES
POST OFFICE BOX 720
DANVILLE, VIRGINLA 24543
